Exhibit 10.5

 

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

MONSTER ENERGY
INTERNATIONAL DISTRIBUTION AGREEMENT

 

This INTERNATIONAL DISTRIBUTION AGREEMENT (“Agreement”) is entered into as of
October 3, 2008 (the “Effective Date”) between TAURANGA LTD, a company organized
and existing under the laws of the Republic of Ireland, trading as MONSTER
ENERGY (“MEL”) with offices at South Bank House, Barrow Street, Dublin 4,
Ireland, and COCA-COLA ENTERPRISES INC., a Delaware corporation with offices at
2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (“Distributor”).

 

1.             Recitals and Definitions.

 

a.            MEL is a wholly owned subsidiary of Hansen Beverage Company, a
Delaware corporation (“HBC”).  HBC owns the exclusive right, title and interest
in and to the Trademarks (as defined below).  MEL has been authorized by HBC to
use the Trademarks (as defined below) and manufacture, promote, market,
distribute and sell, including without limitation through distributors appointed
by MEL, the Products (as defined below) throughout the Territory (as defined
below).

 

b.           Distributor is a leading producer and distributor of beverages
throughout the world and has substantial experience in the distribution of
beverages.  Distributor has developed and implemented successful marketing plans
and/or systems for such distribution and which are substantially associated with
the trademarks and trade name of The Coca-Cola Company (“KO”).  KO has
designated Distributor, and MEL wishes to appoint Distributor, as a distributor
of Products (as defined below) as part of Distributor’s business operations and
systems, with performance to commence as of November 1, 2008, or such other date
as may be mutually agreed by the parties in writing, but which in no event shall
be later than November 30, 2008 (the “Commencement Date”).

 

c.            When used herein the word “Products” means (i) those products
identified in Exhibit A hereto with an “X” as well as all other shelf-stable,
non-alcoholic, Energy Drinks (as defined below) in ready to drink form, that are
packaged and/or marketed by HBC at any time after the Effective Date under the
primary brand name “Monster” or any other primary brand name having “Monster” as
a derivative or part of such name, and which may, but are not required, to
contain the “ “ mark, and/or the “M” icon, that HBC distributes from time to
time through its network of full-service distributors in the United States such
as, without limitation, the Anheuser-Busch Distributors, Miller/Coors
distributors, and Coke/Pepsi/Dr. Pepper-7UP Bottlers; and (ii) such additional
Energy Drinks, whether marketed under the Trademarks (as defined below) or
otherwise, as MEL, Distributor and KO shall agree from time to time by executing
an amended Exhibit A. The Products shall include all sizes of SKUs including,
without limitation, 3 oz., 8 oz., 15 oz., 16 oz., 16.9 oz., 23.5 oz., 24 oz. and
32 oz. SKUs.  When used herein (i) the word “Territory” means the territory
identified in Exhibit B hereto, (ii) the word “Distributor’s Accounts” means
those accounts or classes of accounts identified in Exhibit C hereto other than
those reserved for MEL as identified on Exhibit C, (iii) the word “Trademarks”
means those names and marks identified on Exhibit D hereto, and (iv) the words
“Energy Drink/s” means any  ***.  All Exhibits referred to in this Agreement
shall be deemed to be incorporated into this Agreement.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

2.             Appointment.

 

a.            With effect from the Commencement Date, MEL appoints Distributor,
and Distributor accepts appointment, as a distributor and seller of Products to
Distributor’s Accounts within the Territory.  Such appointment shall only be
non-exclusive, except if and to the extent specifically designated as exclusive
on Exhibit C hereto.  Such appointment shall exclude any SKU/s deleted from
distribution pursuant to Section 13.b. and 13.f. below.  Those categories of
customers which are excluded from the definition of Distributor’s Accounts are
expressly reserved for MEL, or such other distributors as MEL may from time to
time appoint.  Distributor shall be entitled to appoint sub-distributors within
the Territory provided that the terms of such appointment shall provide that the
sub-distributors shall not actively seek or solicit customers for the Products
outside the Territory or any customers located within the Territory other than
the Distributor’s Accounts set forth on Exhibit C, and the terms of such
appointments shall not be inconsistent with the terms and conditions of this
Agreement and shall be subject to MEL’s rights hereunder.  MEL acknowledges that
Distributor intends to appoint certain sub-distributors with respect to each
country in the Territory, all as identified on Exhibit B-1 hereto.  Except for
the initial sub-distributors identified on Exhibit B-1 hereto, Distributor’s
appointment of sub-distributors shall be to supplement and augment but not to
replace or substitute, wholly or partially, Distributor’s resources, performance
capabilities and/or ability to fully perform all of Distributor’s obligations
under this Agreement, including without limitation, as provided in Section 3
below, in the Territory.  Distributor will remain liable for the actions,
omissions and performance of all of Distributor’s sub-distributors.

 

b.            Distributor shall not directly or indirectly, alone or in
conjunction with any other person or entity (i) actively seek or solicit
customers or accounts for the Products outside the Territory or any customers or
accounts located within the Territory other than Distributor’s Accounts set
forth on Exhibit C (in particular, but without limiting the above, Distributor
shall not actively approach customers outside the Territory or accounts other
than Distributor’s Accounts in the Territory, whether by direct mail, visits,
promotions or media advertising targeted at such customers, or otherwise),
and/or (ii) actively sell, market, distribute or otherwise dispose of any
Products to any persons or entities located outside the Territory or to any
persons or entities located within the Territory who Distributor knows or
reasonably believes will distribute or resell the Products outside the
Territory.  During the Term, Distributor shall purchase exclusively and directly
from MEL or its nominees (and from no other person or entity) all of its
requirements for Products.

 

c.            Distributor acknowledges and agrees that it has no right to
distribute any products of HBC other than the Products identified in Exhibit A
hereto with an “X.”  Any sales by MEL to Distributor of any products of HBC that
are not the Products identified in Exhibit A with an “X” and/or that are not
listed on Exhibit A, and/or any products sold by MEL to Distributor and/or its
sub-distributor(s) beyond the scope, term or after the termination of this
Agreement, with or without cause, for any reason or no reason at all (i) shall
not constitute, be construed as, or give rise to, any express or implied
distribution agreement, course of conduct or other relationship between MEL and
Distributor, (ii) shall not confer upon Distributor or its
sub-distributor(s) any rights of any nature whatsoever, including without
limitation to purchase, sell, market or distribute or continue to purchase,
sell, market or distribute any products, including Products, or use the
Trademarks other than with respect to products sold and delivered by MEL to
Distributor, and (iii) shall constitute a separate transaction for each shipment
of products actually delivered by MEL to Distributor and/or sub-distributor(s),
in MEL’s sole and absolute discretion, which MEL shall be entitled to exercise,
vary, withdraw and/or cease, on a case by case basis, at any time in MEL’s sole
and absolute discretion.  Distributor irrevocably waives, releases and
discharges any claims, liabilities, actions and rights, in law or in equity,
against MEL including without limitation for damages (including without
limitation, consequential, special or punitive damages), compensation or
severance payments or any other claims of whatsoever nature by Distributor
arising from or in connection with the matters referred to in this Section 2.c.
and/or any acts, omissions or conduct of MEL with regard to such matters.

 

d.            Distributor shall, at its sole expense, obtain all import licenses
and governmental permits and approvals which may be necessary to permit the sale
of Products in the Territory.  Distributor shall also comply with any and all
governmental laws, regulations, and orders which are applicable to Distributor
by reason of its execution of this Agreement, including any and all laws,
regulations or orders in the Territory which govern or affect the ordering,
export, shipment, import, sale, delivery or redelivery of Products in the
Territory. Distributor shall also

 

2

--------------------------------------------------------------------------------


 

notify MEL of the existence and content of any provision of law which to
Distributor’s knowledge conflicts with any provisions of this Agreement at the
time of its execution or thereafter. In the export of Products from the United
States, Distributor shall further comply with the applicable law of the
Territory, as well as U.S. laws and regulations governing exports, including the
Export Administration Act and regulations thereunder, and the U.S. Boycott
Regulations.

 

e.           MEL and its affiliates (if applicable) will include a provision
comparable to subsections 2.b.(i) and 2.b.(ii) above in its distribution
agreements with distributors in territories within the European Economic Area. 
If any other distributor appointed by MEL or its affiliates in the European
Economic Area (1) actively seeks and solicits customers in Distributor’s
exclusive accounts as identified on Exhibit C for Products in the “Territory,”
or (2) actively sells, markets, distributes or otherwise disposes of any
Products, either directly or indirectly to any persons or entities located
within its territory who such distributor knows or reasonably believes will
distribute or resell the Products inside the Territory, MEL or its affiliates
will take commercially reasonable steps to enforce MEL’s or its affiliates (as
the case may be) rights under any distribution agreement, to the extent
enforceable under applicable law, to address the importation of Products into
the Territory in violation of any applicable distribution agreement relating to
the Products.  MEL or its affiliates will take necessary commercially reasonable
steps to  enforce MEL’s or its affiliates (as the case may be) rights
(A) against any other distributors to address the importation of Products into
the Territory in violation of applicable distribution agreements with such other
distributors relating to the Products to which MEL or its affiliates are a
party, and (B) to prevent such other distributors from breaching provisions
comparable to subsections 2.b.(i) and 2.b.(ii), above, to the extent that MEL or
its affiliates shall be entitled to do so pursuant to the terms of its
distribution agreements with such distributors and to the extent enforceable
under applicable law. Distributor shall cooperate and, if necessary and required
by MEL, join with MEL in all such proceedings in accordance with the foregoing. 
Distributor shall have no claim, and MEL or its affiliates shall have no
liability, arising from the sale of Products by such other distributors in the
Territory, except to require MEL or its affiliates to enforce the
above-mentioned provisions in the applicable distribution agreements.

 

f.            The parties acknowledge that it is their current mutual intention
that they will consider in due course entering into a written agreement on
mutually acceptable terms to provide for the manufacture of certain Products in
the Territory. This subsection 2.f shall not be enforceable against either party
unless and until an enforceable agreement has been executed by both parties.

 

3.             Distributor’s Duties.  Distributor shall:

 

a.            Use commercially reasonable good faith efforts to actively and
diligently promote, solicit and push vigorously the wide distribution and sale
of the Products to Distributor’s Accounts in the Territory, and shall allocate
and devote thereto at least such resources and efforts as are proportional to
the volume that Distributor’s sales of Products in the Territory represent to
the volume of Distributor’s sales of the principal (Flagship) brand of Energy
Drinks (including energy colas) of KO, Distributor and their respective
affiliates from time to time in the Territory.  Without detracting from the
foregoing, the resources and efforts that Distributor shall allocate and devote
to the promotion, marketing and distribution of the Products shall in no event
be less than the resources and efforts Distributor allocates and devotes to the
promotion, marketing and distribution of all Energy Drinks (including energy
colas) of KO, Distributor and their respective affiliates, unless to do so (with
respect to Distributor’s obligations under this sentence) would not be
commercially feasible based on the then-current sales volumes of the Products;

 

b.             Use commercially reasonable good faith efforts to actively and
diligently develop new business opportunities for Products in Distributor’s
Accounts in the Territory, and shall allocate and devote thereto at least

 

3

--------------------------------------------------------------------------------


 

such resources and efforts as are proportional to the volume that Distributor’s
sales of Products in the Territory represent to the volume of Distributor’s
sales of the principal (Flagship) brand of Energy Drinks (including energy
colas) of KO, Distributor and their respective affiliates from time to time in
the Territory.  Without detracting from the foregoing, the resources and efforts
that Distributor shall allocate and devote to develop new business opportunities
for Products at early sales presentations and during the new business
development phase shall in no event be less than the resources and efforts
Distributor allocates and devotes to develop new business opportunities for all
Energy Drinks (including energy colas) of KO, Distributor and their respective
affiliates at early sales presentations and during the new business development
phase;

 

c.             Use commercially reasonable efforts to actively and diligently
manage all of Distributor’s sub-distributors throughout the Territory to gain
system alignment to promote the sale and distribution of Products;

 

d.             Secure extensive in-store merchandising and optimal shelf
positioning in Distributor’s Accounts in the Territory with respect to Products;

 

e.             Perform complete and efficient distribution functions to and in
Distributor’s Accounts throughout the Territory to the reasonable satisfaction
of MEL;

 

f.              Fully implement the Annual Business Plan (as defined and to be
agreed upon from time-to-time in accordance with Section 13.b. below), and use
commercially reasonable good faith efforts to achieve and maintain all of the
objectives set with respect thereto as contemplated in Section 13.b below;

 

g.             Achieve and maintain the Performance Targets (as defined and
determined each calendar year in accordance with Section 13.d. below);

 

h.             In relation to the sales of the Products only, permit MEL
representatives to accompany Distributor’s salesmen on sales routes in the
Territory, upon reasonable advance notice to Distributor;

 

i.              Achieve optimum ambient and cold space, position, prominence,
and visibility of the Products in all Distributor’s Accounts in the Territory;

 

j.              Promote and maintain an efficient, viable and financially sound
system of distribution for the Products in Distributor’s Accounts throughout the
Territory;

 

k.             Provide the resources necessary for the sale, delivery,
marketing, promotion and servicing of the Products in Distributor’s Accounts
within the Territory;

 

l.              Achieve and maintain Minimum Distribution Levels for the
Products in Distributor’s Accounts designated on Exhibit C as exclusive to
Distributor as agreed upon or determined in accordance with Section 13.c. below
from time to time;

 

m.            Satisfy its obligations specified in Sections 10 and 13 below;

 

n.             Provide such sales and marketing information in relation to the
Products as may be reasonably requested by MEL;

 

o.             Distributor shall comply with any laws and regulations of the
Territory and be responsible for ensuring that all Product deliveries by it
within the Territory comply with all health, safety, environmental and other
standards, specifications and other requirements imposed by law, regulation or
order in the Territory, and applicable to the Products;

 

4

--------------------------------------------------------------------------------


 

p.          Assign such article numbers as may be utilized by Distributor from
time to time for each Product and Product package to track sales information by
its sales data collection system and its bottlers; and

 

q.          Cause all of its promotional and marketing efforts and/or activities
under this Agreement to be devoted solely to the Products. Unless approved by
MEL’s prior written consent, it shall be a violation of this subsection for
(1) Products to be placed by Distributor in equipment branded with the trademark
of another energy drink, but not if branded with another non-energy beverage
trademark; (2) other energy drinks to be placed by Distributor in equipment
branded for Products; (3) sales materials created by Distributor to include
trademarks of Products and other energy drinks; (4) Distributor’s promotional
pricing and/or promotional and/or marketing activities and/or promotional and/or
marketing programs to apply to all or any Products in combination with all or
any other energy products sold by Distributor. It is not a violation of this
subsection for Products to be ordered, sold, delivered, or merchandised by the
same person or in the same vehicles.

 

4.             Prices.

 

a.            The prices (“Selling Price”) to be paid by Distributor to MEL for
the Products shall be reviewed and determined annually by MEL for the
forthcoming year after discussion with Distributor but shall be subject to
adjustment in accordance with Section 4.c. below.  The annual increases to the
Selling Price will be communicated to the Distributor no later than three
(3) calendar months prior to implementation of price increases in a country
within the Territory.

 

b.           It is acknowledged that from time to time Distributor may be
required by its customer/s to fix, for a period of up to twelve (12) months, the
prices that Distributor may charge to its customer/s for certain Products.  In
this event, Distributor may request that MEL fixes the prices to be paid by
Distributor for the applicable Product/s to be resold to such customer/s.  MEL
shall promptly discuss such a request with Distributor in good faith and the
parties will prepare and record any agreement in writing.  ***.  Nothing
contained in this Section 4.b. shall be construed as imposing any agreement or
restriction on the right of either MEL to unilaterally determine the Selling
Price or the right of the Distributor to unilaterally determine Distributor’s
own resale prices and  terms of business.

 

c.            Notwithstanding anything to the contrary contained in this
Agreement, in the event of any material change in the costs associated with
production of the Products (including, but not limited to, a material change in
the costs of ingredients, packaging materials, energy or freight costs related
to the production and shipping of Products) at any time, then MEL may adjust the
Selling Price of Products to Distributor to reflect such cost  ***. MEL shall
provide reasonable supporting documentation evidencing the material change in
its costs of production and delivery, if requested by Distributor.

 

d.             All Selling Prices are exclusive of (1) any costs of carriage and
insurance of the Products, and (2) any applicable value added or any other sales
tax, which shall be payable by Distributor.

 

e.             MEL shall reimburse or credit Distributor for all of
Distributor’s actual out-of-pocket expenses paid or incurred by Distributor in
relation to the promotion and trade marketing of Products including without
limitation discounts, allowances, rebates, demonstration costs, promotional
programs, racks, sampling, point-of-sale and merchandizing aids such as
promotional stickers, price tags, etc., free products and slotting fees, shelf
programs, local or customer-based promotions, and similar out-of-pocket expenses
incurred and paid by Distributor but only if, and to the extent, previously
approved by MEL in writing.

 

--------------------------------------------------------------------------------

 ***  Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

5.             Orders.  All purchase orders for Products shall be transmitted in
writing or electronically, shall specify a reasonable date and time for delivery
to locations in the Territory agreed upon in writing between the parties from
time to time with a lead time of at least ten (10) days and shall be subject to
acceptance by MEL in MEL’s reasonable discretion.  If MEL is unable to accept an
order for any reason, then MEL will use commercially reasonable efforts to
equitably allocate available Products to fill orders from its distributors and
customers, including Distributor.  In the event of any conflict or inconsistency
between the terms of this Agreement and any purchase order, the terms of this
Agreement shall govern.  All such purchase orders shall be deemed acceptances of
MEL’s offers to sell Products and shall limit acceptance by Distributor to the
terms and conditions thereof.

 

6.             Payment.  MEL shall invoice Distributor on a monthly basis and
Distributor shall promptly pay MEL for the Products, in Sterling for Products
sold in Great Britain and the Isle of Man, and in Euros for Products sold in the
rest of the Territory, in full (without set off, deduction or counter claim) by
electronic transfer  *** of the date of the relevant invoice or such other
period as may be agreed by MEL from time to time in writing.  Distributor and
MEL shall use a mutually agreeable method of electronic settlement of accounts
that Distributor reasonably approves which may include ACH or Xign,
Distributor’s current electronic invoice presentment system.  If Distributor is
delinquent in payment upon presentation of invoice and remains delinquent for
seven (7) days after written notice calling upon Distributor to pay, Distributor
shall reimburse MEL for any costs and expenses incurred by MEL in collecting
such delinquent amounts, including, without limitation, legal fees and costs
including fees of collection agencies, and interest computed at the  ***
percent  *** per month or part thereof from the due date(s) or the maximum
legally permissible.

 

7.             Title and Risk of Loss.  Title and risk of loss to the Products
shall pass to Distributor upon delivery of the Products to Distributor.

 

8.             Forecast and Delivery.

 

a.            Distributor shall provide MEL with  *** forecasts describing the
volume of each SKU of Products that Distributor projects will be ordered during
each  *** period during the Term (as defined below) of this Agreement. 
Distributor shall submit each updated forecast monthly in a format reasonably
acceptable to MEL no later than the first day of each month during the Term.

 

b.           Unless otherwise agreed in writing by the parties to this
Agreement, the Products will be tendered by MEL for delivery to Distributor in
full truckload quantities of particular Product lines and extensions but without
combining different Product lines in the same truckloads. For the avoidance of
doubt, Monster and its extensions and Java Monster and its extensions are
different particular Product lines. Subject to Distributor providing MEL
forecasts in accordance with Section 8.a. above, MEL agrees to use commercially
reasonable good faith efforts to deliver Products to Distributor within  *** of
receipt by MEL of the applicable purchase orders for Products in compliance with
Sections 5 and 8.a. above to (i) Distributor, in the case of Products delivered
from the point of manufacture to Distributor by ground transportation, and
(ii) the shipper, in the case of delivery of the Products to Distributor which
involves shipment by sea.  MEL shall deliver to Distributor Products with at
least six (6) months shelf life remaining at the time of delivery or such other
period as may be agreed to between MEL and Distributor with respect to any
specific Products.  Notwithstanding the foregoing, Distributor acknowledges that
delivery dates set forth in purchase orders for Products accepted by MEL are
merely approximate and that MEL shall have no liability for late deliveries,
except only for fines, penalties and assessments imposed by Distributor’s
customers and actually paid by Distributor which arise solely and directly as a
result of MEL’s failure to comply with its obligations under this Section 8.

 

9.             Trademarks.

 

a.           Distributor acknowledges HBC’s exclusive right, title, and interest
in and to the Trademarks and trade names, whether or not registered, patents and
patent applications (“Patents”), copyrights (“Copyrights”) and trade secrets and
know-how (“Know-How”) which HBC may have at any time created, adopted, used,
registered, or

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

been issued in the United States of America or in any other location in
connection with HBC’s business or the Products and Distributor shall not do, or
cause or permit to be done, any acts or things contesting or in any way
impairing or tending to impair any portion of HBC’s  right, title, and interest
in and to the Trademarks, trade names, Patents, Copyrights, and Know-How.  Any
approval by MEL for Distributor to use any Trademarks, trade names, Patents,
Copyrights, trade secrets and Know-How in connection with the distribution and
sale of the Products shall be a mere temporary permission, uncoupled with any
right or interest, and without payment of any fee or royalty charge for such
use.

 

b.             Distributor shall not use any trademark, name, brand name, logo
or other production designation or symbol in connection with Products other than
the Trademarks, subject to the terms of this Section 9.  It will not be a breach
of this Section for the Products to be delivered by the Distributor in vehicles,
or using employees, agents, assigns or sub-distributors wearing clothing,
displaying any other trademark, name, brand name, logo or other products
designation or symbol.  Distributor acknowledges that it has no right or
interest in the Trademarks (except as expressly permitted hereunder) and that
any use by Distributor of the Trademarks will inure solely to HBC’s benefit. 
Distributor may only use the Trademarks in strict accordance with MEL’s policies
and instructions, and MEL reserves the right, from time to time and at any time,
at its discretion, to modify such policies and instructions then in effect.

 

c.             Any proposed use by Distributor of the Trademarks (to the extent
that it either has not been previously approved by MEL in writing or differs
materially from a use previously approved by MEL in writing) shall be subject to
the prior written consent of MEL, which MEL may withhold in its sole and
absolute discretion.  Distributor shall submit to MEL in writing each different
proposed use of the Trademarks in any medium.

 

d.             Distributor shall not at any time alter the Trademarks or the
packaging of Products, use the Trademarks for any purpose other than the
promotion, advertising and sale of Products hereunder, or challenge the
validity, or do or refrain from doing any act which might result in impairment
of the value, of the Trademarks.  Distributor shall not cause or permit its
business name to include any of the Trademarks or its business to be operated in
a manner which is substantially associated with any of the Trademarks.

 

e.             In advertising, promotions or in any other manner so as to
identify Products, Distributor shall clearly indicate HBC’s ownership of the
Trademarks.  Distributor further agrees that before distributing or publishing
any sales literature, promotional or descriptive materials, MEL shall have the
right, upon request, to inspect, edit and approve such materials which
illustrate, describe or discuss the Products.  Distributor shall comply with any
Trademark usage guidelines that MEL provides to it in writing.

 

f.              Upon the termination of this Agreement, the temporary permission
granted under sub-Section 9.a. above will terminate and the Distributor shall
cease and desist from any use of the Trademarks and any names, marks, logos or
symbols similar thereto and the use of any Patents, Copyrights and Know-How.

 

g.             Distributor shall (i) notify MEL of any actual or suspected
misuse or infringement of any Trademark, brand name, logo or other production
designation or symbol in the Territory, (ii) at MEL’s expense and upon MEL’s
request, assist in such legal proceedings as MEL will deem necessary for the
safeguard of any Trademark, brand name, logo or other production designation or
symbol in the Territory, and execute and deliver in accordance with MEL’s
request such documents and instruments as may be necessary or appropriate in the
conduct of such proceedings, and (iii) at MEL’s expense, assist HBC and MEL in
the registration and/or renewal of registration of any Trademark, brand name,
logo or other production designation or symbol in the Territory as HBC or MEL
may determine to be necessary or desirable, and execute such documents and
instruments as may be necessary to register or to apply for the registration (or
registration renewal) of such Trademark, brand name, logo or other production
designation or symbol.

 

h.           If during the term of this Agreement a third party institutes
against HBC, MEL or Distributor any claim or proceeding that alleges that the
use of any Trademark or any Know-How, Patent, trade secret or Copyright

 

7

--------------------------------------------------------------------------------


 

in connection with the distribution, marketing, promotion, merchandising and/or
sales of the Products under this Agreement infringes the intellectual property
rights held by such third party, then MEL shall, in its sole discretion, and at
its sole expense, contest, settle, and/or assume direction and control of the
defense or settlement of, such action, including all necessary appeals
thereunder.  Distributor shall use all reasonable efforts to assist and
cooperate with MEL in such action, subject to MEL reimbursing Distributor for
any reasonable out-of-pocket expenses incurred by Distributor in connection with
such assistance and cooperation.  If, as a result of any such action, a judgment
is entered by a court of competent jurisdiction, or settlement is entered by
MEL, such that any Know-How, Patent, trade secret, Copyright or Trademark cannot
be used in connection with the distribution, marketing, promotion, merchandising
and/or sales of the Products under this Agreement without infringing upon the
intellectual property rights of such third party, then HBC, MEL and Distributor
promptly shall cease using such affected Know-How, Patent, trade secret
Copyright or Trademark in connection with the distribution, marketing,
promotion, merchandising and/or sale of the Products under this Agreement. 
Except as otherwise specified in this Agreement, neither party shall incur any
liability or obligation to the other party arising from any such cessation of
the use of the affected Trademark.

 

10.           Promotion and Trade Marketing of Products.  Distributor shall be
responsible for promotion and “trade” marketing of the Products to Distributor’s
Accounts within the Territory.  Distributor shall use commercially reasonable
efforts to actively and diligently distribute and encourage the utilization of
merchandising aids and promotional materials in all Distributor’s Accounts
throughout the Territory.  Without in any way detracting from the foregoing,
Distributor shall reasonably participate in and diligently implement all “trade”
marketing and promotional programs that are mutually agreed upon by MEL and
Distributor from time to time.  Distributor acknowledges that (a) MEL has no
obligation to market and promote the Products, and (b) MEL makes no, and hereby
disclaims any, express or implied warranty, representation, or covenant relating
to or in connection with MEL’s marketing and promotional activities including
any Global Branding and Marketing activities (as defined in Section 13.a.
below), including without limitation, as to the value, performance, extent,
effectiveness, quantity, quality, success or results of any such activities or
the lack thereof.  Except as expressly provided in Section 19 below, Distributor
shall have no claim against MEL and its affiliates and hereby releases MEL and
its affiliates from all and any claims by, and/or liability to, Distributor of
any nature for its failure to market and promote, or adequately market and
promote, the Products or arising from or relating to or in connection with any
Global Branding and Marketing activities procured, provided or performed by MEL
or MEL’s failure to procure, provide or perform such activities.

 

11.           Term.  Unless terminated by either party pursuant to the terms of
this Agreement, the initial term of this Agreement shall commence on the
Effective Date and shall end on the fifth (5th) anniversary of the Commencement
Date (the “Initial Term”).  After the Initial Term, this Agreement may be
renewed for up to three (3) further successive five (5)-year terms (“Additional
Term/s”) if (a) either party gives written notice to the other at least one
hundred twenty (120) days prior to the end of the Initial Term or applicable
Additional Term, as the case may be, of its intention to renew the Agreement for
an Additional Term, and (b) MEL determines that the provisions of Sections 2.a.,
2.b. and 21 of this Agreement are valid and enforceable in accordance with their
respective terms during the applicable Additional Term.  If MEL determines that
it is necessary or desirable that the parties execute an additional agreement or
instrument in order for the provisions of Sections 2.a., 2.b. and 21 to be valid
and enforceable, then the parties agree to execute such documents as may
reasonably be required to give effect to the foregoing.  A “Contract Year” means
any calendar year during the Term and the period from the Commencement Date
until the close of business on December 31st of the calendar year in which the
Commencement Date falls.  The Initial Term and any Additional Terms are
collectively referred to as the “Term.”

 

8

--------------------------------------------------------------------------------


 

12.           Termination.

 

a.           Termination for Cause.

 

(i).           Termination By Either Party.  Without prejudice to its other
rights and remedies under this Agreement and those rights and remedies otherwise
available in equity or at law, either party may terminate this Agreement on the
occurrence of one or more of the following:

 

(A).           Breach.  The other party’s material breach of a provision of this
Agreement and failure to cure such breach within thirty (30) days after
receiving written notice describing such breach in reasonable detail from the
non-breaching party; provided, however, if such breach is of a nature that it
cannot reasonably be cured within thirty (30) days, then the breaching party
shall have an additional thirty (30) day period to cure such breach, providing
it immediately commences, and thereafter diligently prosecutes, in good faith,
its best efforts to cure such breach.  In the event that either MEL or
Distributor exercises its right to terminate this Agreement in accordance with
this Section 12.a.(i)(A), the breaching party shall be obligated to pay the
other party a severance payment (the “Breach Severance Payment”) in the amount
calculated as follows: the Distributor’s “average gross profit per case” (as
defined below) multiplied by the number of cases of Products sold by the
Distributor during the most recently completed twelve (12) month period ended on
the last day of the month preceding the month in which this Agreement is
terminated.  The Distributor’s “average gross profit per case” shall mean the
Distributor’s actual selling price less (i) promotion allowances, discounts,
free cases and allowance programs, and (ii) Distributor’s laid in cost of the
Products.

 

(B)            Insolvency.  The other party (a) makes any general arrangement or
assignment for the benefit of creditors, (b) becomes bankrupt, insolvent or a
“debtor” as defined in 11 U.S.C. § 101, or any successor statute (unless such
petition is dismissed within sixty (60) days after its original filing), (c) has
appointed a trustee or receiver to take possession of substantially all of such
party’s assets or interest in this Agreement (unless possession is restored to
such party within sixty (60) days after such taking), or (d) has substantially
all of such party’s assets or interest in this Agreement (unless such
attachment, execution or judicial seizure is discharged within sixty (60) days
after such attachment, execution or judicial seizure) attached, executed, or
judicially seized.

 

(C).        Agreement.  Mutual written agreement of the parties.

 

(ii).          Termination by MEL.  MEL may terminate this Agreement at any
time:

 

(A) Upon written notice, and such termination will be effective immediately upon
Distributor’s receipt of such notice, (x) if Distributor sells, assigns,
delegates or transfers any of its rights and obligations under this Agreement
without having obtained MEL’s prior written consent thereto (which consent may
be withheld in MEL’s sole discretion), other than as a result of a material
change in the control of Distributor or sale by Distributor of all or
substantially all of its assets approved as provided in clause (y) below of this
Section 12.a.(ii)(A),  except if such assignment, sale, delegation or transfer
is to KO, or (y) if there is any material change in the control of Distributor
or Distributor sells all or substantially all of its assets without the prior
written consent of MEL, which MEL shall not be entitled to unreasonably
withhold, unless such control or assets are acquired by KO.

 

(B) In the event that Distributor fails to achieve the Performance Targets
(defined and determined from time to time in accordance with the provisions of
Section 13.d. below) for any calendar year, provided MEL has delivered to
Distributor written notice of the failure to achieve a Performance Target and
Distributor has failed to remedy the deficiency within ninety (90) days of
Distributor’s receipt of such notice, as determined by the Reports (as defined
in Section 13.d.(i)) for the most recent four (4) week period immediately
preceding the expiration of such ninety (90) day notice period.

 

(C) If all or any of the Concurrent Agreements (as defined below) are terminated
by Distributor or Coca-Cola Bottling Company, a Nova Scotia corporation
(“CCBC”), without cause or terminated by HBC or MEL, as the case may be, as a
result of a breach by Distributor or CCBC, as the case may be, then MEL shall
have the option to terminate this Agreement, which option may be exercised
within one hundred twenty (120) days of the occurrence of such termination, by
written notice by MEL to Distributor.  Any such termination shall be effective
upon Distributor’s receipt of MEL’s written notice of termination, and MEL shall
not be liable to

 

9

--------------------------------------------------------------------------------


 

Distributor or otherwise obligated to pay to Distributor any severance payment
or other amount by reason of such termination for compensation, reimbursement or
damages of whatsoever nature including, for (i) loss of prospective compensation
or earnings, (ii) goodwill or loss thereof, or (iii) expenditures, investments,
leases or any type of commitment made in connection with the business of
Distributor or in reliance on the existence of this Agreement.  MEL’s right to
terminate this Agreement under this Section 12.a.(ii)(C) shall be independent of
any other rights or remedies of MEL under this Agreement.  The “Concurrent
Agreements” mean (i) the Monster Energy Distribution Agreement dated
concurrently herewith between HBC and Distributor, (ii) the Monster Energy
Canadian Distribution Agreement dated concurrently herewith between HBC and
CCBC, and (iii) the Monster Energy Belgian Distribution Agreement dated
concurrently herewith between MEL and Distributor.

 

(iii).         Termination by Distributor.  Distributor may terminate this
Agreement at any time:

 

(A)  If MEL fails to deliver to Distributor at  *** percent  *** of the
aggregate volume of all Products ordered by Distributor in accordance with
Sections 5 and 8 above over a continuous period of ninety (90) days after the
initial due date/s for delivery in accordance with Section 8.b. above, provided
Distributor has delivered to MEL written notice of such failure and MEL has
failed to remedy such deficiency within thirty (30) days of MEL’s receipt of
such notice; and

 

(B) If all or any of the Concurrent Agreements are terminated by HBC or MEL, as
the case may be, without cause or terminated by Distributor or CCBC, as the case
may be, as a result of HBC’s or MEL’s breach, as the case may be, then
Distributor shall have the option to terminate this Agreement, which option may
be exercised within one hundred twenty (120) days of the occurrence of such
termination, by written notice by Distributor to MEL.  Any such termination
shall be effective upon MEL’s receipt of Distributor’s written notice of
termination, and Distributor shall not be liable to MEL or otherwise obligated
to pay to MEL any severance payment or other amount by reason of such
termination for compensation, reimbursement, or damages of whatsoever nature
including, for (i) loss of prospective compensation or earnings, (ii) goodwill
or loss thereof, or (iii) expenditures, investments, leases or any type of
commitment made in connection with the business of MEL or in reliance on the
existence of this Agreement.  Distributor’s right to terminate this Agreement
under this Section 12.a.(iii)(B) shall be independent of any other rights or
remedies of Distributor under this Agreement.

 

b.             Complete or Partial Termination By MEL Without Cause and
Severance Payment.

 

(i).          MEL or any successor to MEL, shall have the right at any time,
upon sixty (60) days written notice (or such longer period as MEL may determine,
in its sole discretion), to terminate, without cause or for no reason (A) this
Agreement in its entirety (a “Complete Termination”), (B) Distributor’s right to
sell any one or more of the brands of Products identified in Exhibit A hereto,
as amended from time to time (a “Partial Product Termination”) and/or
(C) Distributor’s right to sell Products in an entire Country Group (as defined
below) that constitutes a portion of the Territory (a “Partial Territory
Termination”).  A “Country Group” means each one of the following:  (x) Great
Britain and the Isle of Man, collectively; (y) France and Monaco, collectively;
and (z) The Netherlands and Luxembourg, collectively.

 

(ii).         In the event of a Complete Termination or Partial Product
Termination, MEL or its successor, as the case may be, shall pay to Distributor
a severance payment measured as a genuine pre-estimate of the Distributor’s
losses and not as a penalty and calculated with respect to the Products which
are the subject of the termination (the “Product Severance Payment”), calculated
as follows: the Distributor’s “average gross profit per case” (as defined above)
per Product line multiplied by the number of cases of such Products sold by
Distributor during the most recently completed twelve (12) month period ending
on the last day of the month preceding the month in which the Complete
Termination, or Partial Product Termination, as the case may be, occurs.  The
Product Severance Payment shall be paid by MEL to Distributor within thirty (30)
days of the later of (A) the date of the applicable termination, and (B) MEL’s
receipt of all information reasonably necessary to support computation of the
Product Severance Payment, in a form and substance satisfactory to MEL.

 

--------------------------------------------------------------------------------

***  Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

(iii).       In the event of a Partial Territory Termination,  MEL or its
successor, as the case may be, shall pay to Distributor a severance payment with
respect to the Products which are the subject of the termination, calculated on
the same basis as the Product Severance Payment, but only with respect to that
portion of the Territory which is the subject of the Partial Territory
Termination, less the amount, if any, Distributor may receive from the assignee
of its rights under this Agreement, and shall be paid within the period provided
in Section 12.b.(ii) above (the “Territory Severance Payment”).

 

c.             Distributor Right to Terminate Without Cause and Severance
Payment.

 

(i).          Distributor, or any successor to Distributor, shall have the right
at any time to terminate this Agreement, without cause or for no reason, upon at
least one (1) year’s written notice to MEL or such shorter period as MEL shall
agree in writing.

 

(ii).         If Distributor exercises its right to terminate this Agreement in
accordance with Section 12.c.(i) above, Distributor shall pay to MEL a severance
payment (the “Distributor Severance Payment”) in an amount equal to
Distributor’s “average gross profit per case” (as defined above) multiplied by
the number of cases of Products sold by the Distributor during the most recently
completed twelve (12) month period ended on the last day of the month preceding
the month in which this Agreement is terminated.  If, such notice is given by
Distributor and thereafter this Agreement is otherwise terminated as a result of
Distributor’s breach of this Agreement, including without limitation, arising
from the elimination of substantially all of MEL’s benefits under this Agreement
by Distributor or Distributor’s repudiation or abandonment of this Agreement
within such one (1) year notice period then, without prejudice to any of MEL’s
other rights and/or remedies, the Distributor Severance Payment shall be
multiplied by  ***.

 

(iii).        At any time, and from time to time, after Distributor gives MEL
written notice of termination, and without prejudice to, or in any way
detracting from, Distributor’s obligation to pay the Distributor Severance
Payment, MEL may elect to exercise its right to terminate this Agreement wholly
or partially with respect to any part of the Territory or one or more of the
Products, prior to the expiration of any notice period, in which event MEL shall
not be liable to Distributor by reason of such termination for compensation,
reimbursement, or damages of whatsoever nature including, for (A) loss of
prospective compensation or earnings, (B) goodwill or loss thereof, or
(C) expenditures, investments, leases or any type of commitment made in
connection with the business of Distributor or in reliance on the existence of
this Agreement.

 

d.             Sole Remedy.

 

(i).          The Breach Severance Payment, Product Severance Payment and/or the
Territory Severance Payment  payable by MEL to Distributor pursuant to the
provisions of Section 12.a.(i)(A), Section 12.b.(ii) and/or
Section 12.b.(iii) above respectively, if any, and MEL’s repurchase of
Distributor’s inventory of Products and advertising materials pursuant to this
Agreement, or Distributor’s right to sell such inventory if not so repurchased
by MEL, shall constitute Distributor’s sole and exclusive remedy for the
termination or non-renewal of this Agreement, including, without limitation, in
the case of a breach and shall be in lieu of all other claims that Distributor
may have against MEL as a result thereof.  Without in any way detracting from or
limiting the provisions of Section 12.e.(iii) below and, in addition thereto,
under no circumstances shall MEL be liable to Distributor by reason of the
termination or non-renewal of this Agreement for compensation, reimbursement or
damages of whatsoever nature including, without limitation, for (A) loss of
prospective compensation or earnings, (B) goodwill or loss thereof, or
(C) expenditures, investments, leases or any type of commitment made in
connection with the business of Distributor or in reliance on the existence of
this Agreement.

 

(ii).         The Breach Severance Payment and/or the Distributor Severance
Payment payable by Distributor to MEL pursuant to the provisions of
Section 12.a.(i)(A) and Section 12.c.(ii) above respectively, if any,

 

--------------------------------------------------------------------------------

***  Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

and MEL’s repurchase of Distributor’s inventory of Products and advertising
materials pursuant to Section 12.e.(iv) below, or Distributor’s right to sell
such inventory if not so repurchased by MEL, shall constitute MEL’s sole and
exclusive remedy for the termination or non-renewal of this Agreement,
including, without limitation, in the case of a breach and shall be in lieu of
all other claims that MEL may have against Distributor as a result thereof. 
Without in any way detracting from or limiting the provisions of
Section 12.e.(iii) below and, in addition thereto, under no circumstances shall
Distributor be liable to MEL by reason of the termination or non-renewal of this
Agreement for compensation, reimbursement or damages of whatsoever nature
including, without limitation, for (A) loss of prospective compensation or
earnings, (B) goodwill or loss thereof, or (C) expenditures, investments, leases
or any type of commitment made in connection with the business of MEL or in
reliance on the existence of this Agreement.

 

e.             Other Terms Pertaining to Termination.  In the event of the
termination of this Agreement for any reason whatsoever (and whether such
termination is due to the breach of any of the provisions of this Agreement by
any party and/or itself is in breach of the Agreement or otherwise):

 

(i).          MEL shall have the right to cancel all of Distributor’s purchase
orders for affected Products accepted but remaining unfilled as of the date of
termination;

 

(ii).         all amounts payable by Distributor to MEL or by MEL to Distributor
shall be accelerated and shall immediately become due unless such termination
results from the other’s breach of this Agreement;

 

(iii).        except for the sole remedy provisions in Sections 12.d.(i) and
(ii), neither party shall be liable to the other party in contract, tort or on
any other theory of liability for any damage, loss, cost or expense (whether
general, special, indirect, incidental, consequential or punitive) suffered,
incurred or claimed by the other party as a result of or related to such breach
and/or termination (even if the termination results from a breach and the
breaching party has been advised of the possibility of such damages), including,
without limitation, loss of anticipated profits or goodwill, loss of or damage
to goodwill or business reputation or any loss of investments or payments made
by either party in anticipation of performing under this Agreement; and

 

(iv).        MEL and Distributor shall each have the option, exercisable upon
written notice to the other within thirty (30) days after the date of
termination hereof, to cause MEL to repurchase all affected Products in
Distributor’s inventory and current advertising materials (providing such
Products and advertising materials are in saleable condition) at the prices paid
or payable for such Products by Distributor (less any freight and insurance
charges), F.O.B., Distributor’s premises.

 

(v).         Any Breach Severance Payment, Product Severance Payment, Territory
Severance Payment and/or Distributor Severance Payment, and any applicable
multiple, percentage or variation thereof (each, for purposes of this
Section 12e.(v), a “Severance Payment”) payable in accordance with this
Agreement by either MEL or Distributor in the event of termination of this
Agreement shall constitute reasonable liquidated damages and is not intended as
a forfeiture or penalty.  MEL and Distributor agree that it would be impractical
and extremely difficult to estimate the total detriment suffered by either party
as a result of termination of this Agreement pursuant to this Section 12, and
that under the circumstances existing as of the Effective Date, the applicable
Severance Payment represents a reasonable estimate of the damages which either
MEL or Distributor will incur as a result of such applicable termination. 
Therefore, MEL and Distributor agree that a reasonable estimate of the total
detriment that either party would suffer in the event of termination of this
Agreement pursuant to this Section 12 is an amount equal to the applicable
Severance Payment.  The foregoing provision shall not waive or affect either
party’s indemnity obligations or the parties’ respective rights to enforce those
indemnity obligations under this Agreement, or waive or affect either party’s
obligations with respect to any other provision of this Agreement which by its
terms survives the termination of this Agreement.

 

f.              Continued Supply of Products After Termination.  In the event
MEL continues to supply Products to Distributor for any reason following the
termination of this Agreement, Distributor acknowledges and agrees that

 

12

--------------------------------------------------------------------------------


 

any such action shall not constitute a waiver of MEL’s rights under this
Agreement or a reinstatement, renewal or continuation of the term of this
Agreement.  MEL and Distributor agree that if MEL continues to supply Products
to Distributor following the termination of this Agreement, (i) Distributor
shall not actively seek or solicit customers for the Products outside the
Territory or any customers located within the Territory other than the
Distributor’s Accounts, (ii) Distributor shall promptly pay the prices of the
Products in full (without deduction or set-off for any reason) in accordance
with the payment terms set forth in MEL’s invoice, and (iii) MEL shall have the
right, in its sole discretion, to discontinue supplying Products to Distributor
at any time, without notice to Distributor.

 

g.             Distributor’s Obligations After Notice of Termination.

 

(i).         During any period after either party gives the other notice of
termination of this Agreement and until actual termination of this Agreement,
Distributor shall (A) continue to perform of all of Distributor’s obligations
under this Agreement, including without limitation, all of Distributor’s
obligations under Section 3 above, (B) not cause or permit the Products or the
Trademarks to be prejudiced in any manner, (C) not eliminate, reduce or replace
the listings, shelf space, positioning and/or other benefits enjoyed by the
Products, and (D) generally cooperate with MEL in relation to the transition to
any new distributor appointed by MEL for the Territory.

 

(ii).        For a period of thirty (30) days after termination of this
Agreement for any reason, Distributor shall not tortiously interfere with any
listings, shelf space, or positioning for the Products.

 

13.           Annual Business Plan; Minimum Distribution Levels; Promotion.

 

a.            During the Term, MEL  shall have primary responsibility for the
overall global branding and positioning of the Products, as well as brand and
image marketing for the Products, in such form and manner and of such nature and
to such extent as may be determined by MEL in its sole and absolute discretion
from time to time (“Global Branding and Marketing”).  Distributor acknowledges
and agrees that MEL makes no express or implied warranty, representation or
covenant relating to or in connection with any Global Branding and Marketing
activities, including without limitation, as to the value, performance, extent,
effectiveness, quantity, quality, success or results of any such activities or
the lack thereof.  Except as set forth in Section 19 below, Distributor shall
not have any claim against MEL and its affiliates and hereby releases MEL and
its affiliates from all and any claims by, and liability to, Distributor of any
nature for its failure to market and promote, or adequately market and promote,
the Products or arising from or relating to or in connection with any Global
Branding and Marketing activities procured, provided or performed by MEL or
MEL’s failure to procure, provide or perform such activities.

 

b.           Not less than sixty (60) days before the end of each Contract Year,
MEL and Distributor shall mutually review the conditions of the marketplace,
Distributor’s efforts to achieve sales and its results, including year over year
performance, as well as a proposed annual sales, promotion, and trade marketing
plan (“Annual Business Plan”) for the next Contract Year prepared by
Distributor.  Such review shall include discussion on marketing efforts and
proposed programs to be implemented to improve the distribution and/or sales
velocity of the very lowest selling (measured by sales velocity) SKU/s of
Products, if appropriate, and/or the possible deletion from distribution, if
appropriate, of the very lowest selling (measured by sales velocity) SKU/s of
Products but in accordance with and subject to the provisions of Section 13.f.
below.   Such Annual Business Plan shall cover such matters as may be
appropriate including specific account placement performance objectives,
merchandising goals, specific account and channel objectives for specified
distribution channels, distribution goals, a sales and marketing spending plan
and a strategy for maximizing sales and growth of market share. Additionally, if
the Territory has an ethnic market or concentration, the Annual Business Plan
shall address such specific ethnic segments, including retail promotions,
point-of-sale allocations and special events for ethnic segments.  The Annual
Business Plan shall not detract from the provisions of Section 10 above. 
Distributor shall fully implement such Annual Business Plan in the following
Year in accordance with Section 3.f. above.

 

13

--------------------------------------------------------------------------------


 

c.             Not less than sixty (60) days before the end of the then-current
Contract Year, MEL and Distributor shall mutually agree, in writing, on the
minimum distribution levels to be achieved and maintained by Distributor for the
Products throughout the next Contract Year (the “Minimum Distribution Levels”). 
Should the parties have failed, for whatsoever reason, to mutually agree upon
the Minimum Distribution Levels to be achieved and maintained by Distributor for
the Products throughout the next Contract Year, the same shall be determined by
reference to the process described in Section 13.d below.  The parties shall
perform all of their respective obligations under this Section except that
Distributor shall not be obligated to achieve and maintain the Minimum
Distribution Levels until the expiration of the six (6) month period immediately
following the Effective Date of this Agreement.

 

d.             MEL and Distributor shall also agree in writing to performance
targets to be achieved and maintained by Distributor for the forthcoming
calendar year of this Agreement (collectively, the “Performance Targets”).  The
Performance Target for the 2009 calendar year will be to integrate Products into
the Distributor’s distribution system and within a reasonable time to improve
the distribution levels and quality thereof and extent of SKU’s in distribution
in all Distributor’s Accounts within the Territory above existing levels at the
commencement of this Agreement and to meet the other Performance Targets that
will be mutually agreed by the parties.  In years subsequent to 2009 Performance
Targets shall consist of executional measures such as distribution levels,
quality of distribution, extent of SKU’s in distribution, displays and shelf
space and positioning on shelves and in coolers, as mutually agreed. For the
avoidance of doubt, neither Minimum Distribution Levels nor Performance Targets
will include volume requirements.

 

If the parties are unable to agree to the Performance Targets for any calendar
year commencing with the 2010 calendar year, prior to the commencement of each
such calendar year, then the Performance Targets for such year shall be as
follows:

 

(i).          the Minimum Distribution Levels that shall be required to be
achieved and maintained on average during the year for the Monster Energy brand
measured at the commencement of each applicable quarter, and primarily
determined with reference to the Nielsen reports (Scantrack) or IRI (Infoscan)
or equivalent reports (the “Reports”) shall be no less than the Distribution
Levels of the leading energy brand within the Distributor’s portfolio in the
Territory.  If the Monster Energy brand is, during such year, the leading energy
brand within the Territory, then such Minimum Distribution Levels shall at a
minimum be not less than the national average distribution levels of the second
leading energy brand within the Territory measured at the commencement of each
applicable year.

 

(ii).  the Minimum Distribution Levels that shall be required to be achieved and
maintained for Products other than Monster Energy brand, shall be commercially
reasonable levels from time to time in light of the distribution levels and
velocities of comparable products in the Territory and the distribution levels
and velocities achieved by Distributor and/or its sub-distributors with regard
to Distributor’s other energy brands at the time;

 

(iii).  a commercially reasonable representation of all SKU’s of Products shall
be required to be in distribution throughout the year in reasonable positioning
on shelves, which shall take into account retailer willingness to sell all of
the SKU’s of Products, shelf space limitations and other commercially reasonable
factors that may be applicable in the market; and

 

e.             The Minimum Distribution Levels for the Products that shall be
required to be achieved and maintained by Distributor for the Products shall be
reduced to the extent only that actual distribution levels are eroded as a
direct result of (A) MEL’s failure to deliver Products in accordance with this
Agreement or (B) MEL’s failure to reimburse all costs pursuant to Section 4.e
above.

 

f.              The parties agree to periodically meet in order to discuss
performance of the lowest selling SKU/s of Products and to delete from
distribution in the Territory any SKU/s the parties mutually agree in writing,
provided that MEL will not unreasonably withhold its approval to the deletion of
any applicable SKU/s. MEL may withhold its approval to deletion of any SKU/s if
any applicable SKU/s has/have sufficient sales velocity or is or

 

14

--------------------------------------------------------------------------------


 

are capable of delivering sufficient sales velocity in any one or more of
Distributor’s Accounts or any one or more regions or countries, as the case may
be, to make such SKU/s economically viable to continue in distribution in such
one or more of Distributor’s Accounts or in any one or more regions or
countries, as the case may be.  Notwithstanding the foregoing, unless mutually
agreed in writing, in no event shall more than  *** percent  ***  of the total
number of SKU’s, rounded down to the nearest whole number (unless  *** percent 
*** of the total number of SKU’s is less than one (1) but more than 0.5, in
which case the number will be rounded up to ***), be deleted from distribution
in any  *** period.

 

g.             Promotional activities shall be regulated as follows:

 

(i).  MEL and Distributor shall periodically meet and may mutually agree to
additional promotional activities including further programs and campaigns not
included in the promotional activities contemplated in Section 4.e. above. The
promotional activities costs that are so agreed to between the parties shall be
shared between, and paid by, Distributor and MEL as may be agreed in writing
from time to time.

 

(ii).  Distributor shall continue its business in the ordinary course including
the provision, utilization, and maintenance of coolers, other refrigeration
equipment, and vending machines.  Distributor shall be responsible for creating
marketing materials for submission to MEL for its final written approval.
 Distributor shall not use marketing materials unless approved by MEL in
writing; provided that if MEL does not notify Distributor that it objects to any
suggested marketing materials within fifteen (15) days after receipt of such
materials from Distributor, MEL shall be deemed to have approved such suggested
marketing materials.

 

14.           Distribution Accounts and MOLOP Accounts.

 

a.            Distributor and its sub-distributors shall have the primary
relationship with retail and other customers throughout the Territory as defined
in Exhibit C and shall be responsible for negotiating the terms of sale of the
Products within the Territory; provided that without detracting therefrom MEL
shall retain the right to provide input to Distributor and its sub-distributors
regarding sales strategy and other matters as well as to provide sales,
marketing, promotional and merchandising support and programs to retail and
other customers as well as the right to meet directly with and make
presentations to retail and other customers within the Territory as may be
appropriate from time to time; and provided further that MEL will advise
Distributor of such meetings beforehand to the extent practicable and
Distributor shall be entitled to accompany MEL to the meetings.  Additionally,
MEL may accompany, assist and support Distributor and/or its sub-distributors
from time to time on sales calls to Distributor Accounts in the Territory.  For
the sake of clarity, MEL shall not offer or agree terms of supply and/or terms
of sale of the Products within the Territory to any of Distributor’s Accounts
without the prior agreement of Distributor, which agreement will not be
unreasonably withheld.

 

b.   “MOLOP Accounts” shall mean (i) any account/s having at least ten
(10) outlets and that is/are licensed by applicable governmental authorities to
sell alcoholic beverages for on-premise consumption, and/or (ii) any trophy or
prestige account/s that is/are licensed to sell alcoholic beverages for
on-premise consumption.  The parties recognize that it is in their respective
interests to work together to formulate the approach to be followed by them
jointly or separately with various customers and/or channels of trade, including
MOLOP Accounts, from time to time, both to take advantage of a coordinated
approach and to avoid the negative impact of a lack of coordination. MEL and
Distributor therefore agree that an aligned customer/channel approach is a key
part of each Annual Business Plan and that they will engage in regular
communication to adopt such plans as well as to deal with further opportunities
that may arise from time to time during each calendar year, so as to avoid
either party acting in an uncoordinated way towards customers.  Subject to
Section 14.a. above, if MEL deems it desirable for Products to be sold to any
MOLOP Account, MEL shall be entitled, in its discretion, to make arrangements
directly with such MOLOP Account including the terms of sale of Products to the
MOLOP Account and the prices therefore, which shall take into account the prices
and funding then offered by Distributor and its sub-distributors to MOLOP
Accounts and similar categories of customers, in the Territory.  MEL shall use
commercially reasonable efforts to arrange for all outlets of any such MOLOP
Account within the Territory to be serviced by Distributor and/or its

 

--------------------------------------------------------------------------------

***  Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

sub-distributors and for delivery of the Products and other arrangements with
regard thereto, to be made directly by Distributor and its sub-distributors or
their warehouse system.  Notwithstanding the foregoing, should the MOLOP Account
concerned not agree to its outlets within the Territory being serviced by
Distributor or should Distributor elect not to service such outlets, MEL shall
be entitled to service the outlets directly.  In the event MEL services the
outlets directly, MEL shall bear sole liability and responsibility related to
such Account and MEL shall pay to Distributor during the remaining term of this
Agreement an amount equal to  *** percent  *** of Distributor’s average gross
profit per case per Product line sold to and calculated with respect to MOLOP
Accounts in the channel in question but otherwise in accordance with the
provisions of Section 12.a.(i)(A) above for each one of the Product lines sold
by MEL to the outlets concerned, within a reasonable time after receipt by MEL
of all information necessary for the computation of the amount due under this
Section 14, but in no event more frequently than twice per calendar year. For
the purposes of this Agreement, the number of cases of Products sold by MEL to
the outlets during any period shall be determined by multiplying the total
number of cases of Products sold by MEL directly to such MOLOP Account or
regional division of such MOLOP Account, as the case may be, during the period
concerned, by a fraction, the numerator of which shall be the number of outlets
within the Territory and the denominator of which shall be the total number of
outlets that the MOLOP Account has anywhere in the world participating in the
applicable program.

 

15.           Exclusion of Damages.

 

a.           EXCEPT FOR DAMAGES DIRECTLY RESULTING FROM INDEMNITY OBLIGATIONS
PROVIDED IN SECTION 19, WITHOUT IN ANY WAY DETRACTING FROM OR LIMITING THE
PROVISIONS OF SECTIONS 12.d. or 12.e.(iii) ABOVE AND, IN ADDITION THERETO,
NEITHER PARTY SHALL BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS,
LOSS OF GOODWILL, BUSINESS INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY
OTHER PECUNIARY LOSS) SUFFERED BY THE OTHER RELATED TO OR ARISING OUT OF THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR
INABILITY TO USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

b.           EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A
LIMITATION OF LIABILITY OR WARRANTIES, DISCLAIMER, OR EXCLUSION OF DAMAGES, IS
EXPRESSLY INTENDED TO BE SEVERABLE AND INDEPENDENT FROM ANY OTHER PROVISION,
SINCE THOSE PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN
THE PARTIES, AND SHALL BE SEPARATELY ENFORCED.

 

16.           Distributor’s Representations and Warranties.  Distributor
represents and warrants to MEL that (a) it has the right and lawful authority to
enter into this Agreement, and (b) the execution, delivery and performance of
this Agreement will not cause or require Distributor to breach any obligation
to, or agreement or confidence with, any other person or entity.

 

17.           MEL’s Representation.

 

a.           MEL represents and warrants to Distributor that (i) it has the
right and lawful authority to enter into this Agreement, and (ii) the execution,
delivery and performance of this Agreement will not cause or require MEL to
breach any obligation to, or agreement or confidence with, any other person or
entity.

 

b.           MEL warrants that all Products, all food additives in the Products,
or all substances for use in, with, or for the Products, comprising each
shipment or other delivery hereby made by MEL to, or on the order of,
Distributor are hereby guaranteed as of the date of delivery to be, on such
date, (1) for Products imported by the Distributor from the United States, not
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act, as amended, including the Food Additives Amendment of 1958 (the
“Act”) and are not articles

 

--------------------------------------------------------------------------------

***  Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

which may not under the provisions of Sections 404, 505, or 512 of the Act, be
introduced into interstate commerce, and (2) for all Products supplied by MEL to
the Distributor (whether or not imported from the United States) to be in
compliance with all health, safety, and labeling standards and specifications
imposed by law, regulation or order in the Territory in which the Products will
be sold by the Distributor and which are applicable to the Products.

 

c.           MEL warrants that all Products shall be merchantable.

 

d.           Distributor’s sole and exclusive remedy for MEL’s breach of MEL’s
representations in Sections 17.b. and 17.c. above shall be as provided for in
Section 19.b. below.

 

18.           Limitation of Warranty.  MEL MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR IMPLIED (INCLUDING THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE) EXCEPT
THOSE SET FORTH IN SECTION 17 ABOVE.

 

19.           Indemnification.

 

a.            Distributor shall indemnify, defend, and hold harmless MEL and its
officers, directors, agents, employees, shareholders, legal representatives,
successors and assigns, and each of them, from loss, liability, costs, damages,
or expenses from any and all claims, actions and suits, instituted by any third
party, whether groundless or otherwise, and from and against any and all third
party claims, liabilities, judgments, losses, damages, costs, charges,
attorney’s fees, and other expenses of every nature and character arising from
the breach of Distributor’s express representations and warranties under this
Agreement by Distributor or its agents, employees, subcontractors,
sub-distributors or others acting on its behalf, provided that (1) MEL gives
Distributor written notice of any indemnifiable claim and MEL does not settle
any claim without Distributor’s prior written consent, and (2) MEL does all
things reasonably required by applicable law to mitigate the claim, loss,
damage, liability, cost, suit, action, judgment or expense (including without
limitation attorney’s fees) to the fullest possible extent.

 

b.           MEL shall indemnify, defend, and hold harmless Distributor and its
officers, directors, agents, employees, shareholders, legal representatives,
successors, assigns, and customers, and each of them, from loss, liability,
costs, damages, or expenses from any and all claims, actions and suits
instituted by any third party, whether groundless or otherwise, and from and
against any and all such third party claims, liabilities, judgments, losses,
damages, costs, charges, attorney’s fees, and other expenses of every nature and
character and all Distributor’s direct documented costs to store, transport,
test and destroy all unsellable Products and advertising materials arising from
(i) the breach of MEL’s express representations and warranties under this
Agreement or those of its agents, employees, subcontractors or others acting on
its behalf, (ii) any impurity, adulteration, deterioration in or misbranding of
any Products sold to Distributor by MEL, (iii) any prior distributor of Products
in the Territory, (iv) any MEL marketing, advertising, promotion, labeling,
Global Branding and Marketing, and the Trademarks, Copyrights, Patents, Know-How
or other intellectual property relating to the Products, or (v) the fact that
the Products (A) are not safe for the purposes for which goods of that kind are
normally used; or (B) do not comply with any applicable health, safety, or
environmental laws, regulations, orders or standards imposed in the Territory;
provided that (1) Distributor gives MEL written notice of any indemnifiable
claim and Distributor does not settle any claim without MEL’s prior written
consent, and (2) Distributor does all things reasonably required by applicable
law to mitigate the claim, loss, damage, liability, cost, suit, action, judgment
or expense (including without limitation attorney’s fees) to the fullest
possible extent.

 

c.            If any action or proceeding is brought against Distributor, MEL or
any other indemnified party under Section 19.a. or 19.b. (the “Indemnified
Party”), the Indemnified Party shall promptly notify the party required to
provide indemnification (the “Indemnifying Party”) in writing to that effect. 
If the Indemnified Party fails to promptly notify the Indemnifying Party, the
Indemnified Party shall be deemed to have waived any right of indemnification
with respect to such claim to the extent (but only to the extent) any delay in
such notice prejudice’s

 

17

--------------------------------------------------------------------------------


 

the Indemnifying Party’s ability to defend such action, suit or proceeding.  The
Indemnifying Party shall have the right to defend such action or proceeding at
the Indemnifying Party’s sole cost by counsel satisfactory to Indemnifying
Party. If the Indemnifying Party fails to promptly defend or otherwise settle or
finally resolve such action, suit or proceeding, Indemnified Party may defend
such action, suit or proceeding using counsel selected by Indemnified Party, and
the Indemnifying Party shall reimburse Indemnified Party for any resulting loss,
damages, costs, charges, attorney’s fees, and other expenses and the related
costs of defending such action, suit or proceeding.

 

d.           The parties agree that the provisions contained in this
Section shall survive the termination or expiration of this Agreement.

 

20.           Insurance.  During the term of this Agreement and for a period of
two (2) years thereafter, MEL and Distributor agree to maintain policies of
insurance of the nature and amounts specified below, which shall provide the
other party as an additional insured (providing for a waiver of subrogation
rights and endeavoring to provide for not less than thirty (30) days written
notice of any modification or termination of coverage), and each party shall
provide to the other party with a certificate of insurance evidencing such
insurance, in a form satisfactory to such party:

 

·             Commercial General Liability, including contractual liability
coverage, with limits of at least $1,000,000 per occurrence; Bodily Injury and
Property Damage / $1,000,000; Personal and Advertising Injury / $1,000,000;
Products/Completed Operations / $2,000,000 General Aggregate.

 

·             Excess or Umbrella Liability with a limit of not less than
$5,000,000 per occurrence over the insurance coverage described above.

 

·             Other statutory insurance required by the applicable laws of the
Territory.

 

For any claims under this Agreement, the applicable party’s insurance shall be
deemed to be primary and not contributing to or in excess of any similar
coverage purchased by the other party.  All deductibles payable under an
applicable policy shall be paid by the party responsible for purchasing such
policy.   All such insurance shall be written by companies authorized to do
business in the state or states where the work is to be performed and having at
least the ratings of the respective parties current insurers, unless not
obtainable at commercially reasonable rates in light of previous premiums.  The
parties will ensure that the insurance policies obtained pursuant to this
Section are effective and enforceable for any liability, claims or other
insurable event arising in the Territory.

 

21.           Competing Products.  The provisions of Section 21 are set forth in
attached Exhibit E and are incorporated in this Section 21 by this reference.

 

22.           Amendment.  Except to the extent otherwise expressly permitted by
this Agreement, no amendment of, or addition to, this Agreement shall be
effective unless reduced to a writing executed by the duly authorized
representatives of both parties.

 

23.           Assignment.  Neither party may assign its rights or delegate its
obligations hereunder without the prior written consent of the other.  Any
purported assignment or delegation, in the absence of written consent, shall be
void.

 

24.           No Agency.  The relationship between MEL and Distributor is that
of a vendor to its vendee and nothing herein contained shall be construed as
constituting either party the employee, agent, independent contractor, partner
or co-venturer of the other party.  Neither party shall have any authority to
create or assume any obligation binding on the other party.

 

25.           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California (without
reference to its law of conflict of laws) and the provisions of the United
Nations

 

18

--------------------------------------------------------------------------------


 

Convention On Contracts For The International Sale Of Goods will expressly be
excluded and not apply.  The place of the making and execution of this Agreement
is California, United States of America.  Distributor hereby waives any rights
that it may otherwise have to assert any rights or defenses under the laws of
the Territory or to require that litigation brought by or against it in
connection with this Agreement be conducted in the courts or other forums of the
Territory.

 

26.           Arbitration.  Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach or termination hereof shall be settled
by binding arbitration conducted by JAMS/Endispute (“JAMS”) in accordance with
JAMS Comprehensive Arbitration Rules and Procedures (the “Rules”).  The
arbitration shall be heard by one arbitrator to be selected in accordance with
the Rules, in Orange County, California.  Judgment upon any award rendered may
be entered in any court having jurisdiction thereof.  Within seven (7) calendar
days after appointment the arbitrator shall set the hearing date, which shall be
within ninety (90) days after the filing date of the demand for arbitration
unless a later date is required for good cause shown and shall order a mutual
exchange of what he/she determines to be relevant documents and the dates
thereafter for the taking of up to a maximum of five (5) depositions by each
party to last no more than five (5) days in aggregate for each party.  Both
parties waive the right, if any, to obtain any award for exemplary or punitive
damages or any other amount for the purpose or imposing a penalty from the other
in any arbitration or judicial proceeding or other adjudication arising out of
or with respect to this Agreement, or any breach hereof, including any claim
that said Agreement, or any part hereof, is invalid, illegal or otherwise
voidable or void.  In addition to all other relief, the arbitrator shall have
the power to award reasonable attorneys’ fees and costs to the prevailing
party.  The arbitrator shall make his or her award no later than seven
(7) calendar days after the close of evidence or the submission of final briefs,
whichever occurs later.  The decision of the arbitrator shall be final and
conclusive upon all parties.  Notwithstanding anything to the contrary, if
either party desires to seek injunctive or other equitable relief that does not
involve the payment of money, then those claims shall be brought in a state or
federal court located in Orange County, California, and the parties hereby
irrevocably and unconditionally consent to personal jurisdiction of such courts
and venue in Orange County, California in any such action for injunctive relief
or equitable relief.

 

27.           Force Majeure.

 

a.           Neither party shall be liable for any delays in delivery or failure
to perform or other loss due directly or indirectly to unforeseen circumstances
or causes beyond such party’s reasonable control (each, individually, a “Force
Majeure Event”), including, without limitation: (a) acts of God, act (including
failure to act) of any governmental authority (de jure or de facto), wars
(declared or undeclared), governmental priorities, port congestion, riots,
revolutions, strikes or other labor disputes, fires, floods, sabotage, nuclear
incidents, earthquakes, storms, epidemics; or (b) inability to timely obtain
either necessary and proper labor, materials, ingredients, components,
facilities, production facilities, energy, fuel, transportation, governmental
authorizations or instructions, material or information. The foregoing shall
apply even though any Force Majeure Event occurs after such party’s performance
of its obligations is delayed for other causes but only during the period of the
applicable Force Majeure Event.

 

b.           The party affected by a Force Majeure Event shall give written
notice to the other party of the Force Majeure Event within a reasonable time
after the occurrence thereof, stating therein the nature of the suspension of
performance and reasons therefore.  Such party shall use its commercially
reasonable efforts to resume performance as soon as reasonably possible.  Upon
restoration of the affected party’s ability to perform its obligations
hereunder, the affected party shall give written notice to the other party
within a reasonable time.

 

28.           Merger.  Except for any letter agreement/s executed by the parties
concurrently herewith, this Agreement and the attached Exhibits contains the
entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement, is intended as a final expression of such
parties’ agreement with respect to such terms as are included in this Agreement,
is intended as a complete and exclusive statement of the terms of such
agreement, and supersedes all negotiations, stipulations, understandings,
agreements, representations and warranties, if any, with respect to such subject
matter, which precede the execution of this Agreement.

 

19

--------------------------------------------------------------------------------


 

29.           Waivers.  No waiver of any provision hereof or of any terms or
conditions will be effective unless in writing and signed by the party against
which enforcement of the waiver is sought.

 

30.           Product Recall.  If any governmental agency or authority issues a
recall or takes similar action in connection with the Products, or if MEL
determines that an event, incident or circumstance has occurred which may
require a recall or market withdrawal, MEL shall advise Distributor of the
circumstances by telephone or facsimile.  MEL shall have the right to control
the arrangement of any Product recall, and Distributor shall cooperate in the
event of a Product recall with respect the reshipment, storage or disposal of
recalled Products, the preparation and maintenance of relevant records and
reports, and notification to any recipients or end users. MEL shall pay all
reasonable expenses incurred by Distributor of such a recall, including the
costs of destroying Products. Distributor, shall promptly refer to MEL for
exclusive response to all customer or consumer complaints involving the health,
safety, quality, composition or packaging of the Products, or which in any way
could be detrimental to the image or reputation of MEL or the Products, and
shall notify MEL of any governmental, customer or consumer inquiries regarding
the Products about which Distributor becomes aware.

 

31.           Interpretation.  In the event of any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  No provision of this Agreement shall be construed
against any party on the grounds that such party or its counsel drafted that
provision.

 

32.           Partial Invalidity.  Each provision of this Agreement will be
valid and enforceable to the fullest extent permitted by law.  If any provision
of this Agreement or the application of the provision to any person or
circumstance will, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of the provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, will not be
affected by such invalidity or unenforceability, unless the provision or its
application is essential to this Agreement.  The parties shall replace any
invalid and/or unenforceable provision with a valid and enforceable provision
that most closely meets the aims and objectives of the invalid and/or
unenforceable provision.

 

33.           Distributor Suppliers Guiding Principles.  MEL has been informed
by Distributor that the following are Distributor Suppliers Guiding Principles
(the “Guiding Principles”). Notwithstanding anything set forth below, compliance
with the Guiding Principles shall not constitute an obligation of MEL under this
Agreement.  The Guiding Principles shall constitute unenforceable goals only of
the parties and neither party shall be entitled to make any claim for breach
against the other or enforce any remedy under this Agreement or terminate this
Agreement as the result of non-compliance with, or a violation of, any Guiding
Principle(s). The preceding sentence shall not detract from the parties
respective rights and obligations under Section 19 above.

 

·             Laws and Regulations – Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national laws, rules,
regulations and requirements in the manufacturing and distribution of Products.

 

·             Child Labor - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national child labor laws.

 

·             Forced Labor - Each party will use commercially reasonable good
faith efforts to not use forced, bonded, prison, military or compulsory labor.

 

·             Abuse of Labor - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national laws on abuse of
employees and will not physically abuse employees.

 

·             Freedom of Association and Collective Bargaining - Each party will
use commercially reasonable good faith efforts to comply with all applicable
local and national laws on freedom of association and collective bargaining.

 

20

--------------------------------------------------------------------------------


 

·              Discrimination - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national discrimination
laws.

 

·              Wages and Benefits - Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national wages and
benefits laws.

 

·              Work Hours and Overtime - Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
work hours and overtime laws.

 

·              Health and Safety - Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national health and
safety laws.

 

·              Environment - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national environmental
laws.

 

34.           Third-Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person or entity, other
than the parties to this Agreement and their successors and permitted assigns,
any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained in this Agreement.

 

35.           Sales Information and Books and Records; Examination.  Not later
than thirty (30) days after the end of each calendar month Distributor shall
deliver to MEL full, complete and accurate written details, separately in
respect of each country within the Territory, of the following with respect to
Distributor’s sale of Products in the Territory: (a) total sales, (b) taxes
and/or duties, (c) discounts and sales allowances paid, accrued or credited,
(d) Products returned during such period, (e) other permitted allowances,
rebates, and allowance programs granted, paid, payable, reimbursed, credited or
incurred by Distributor, and (f) other records containing data in sufficient
detail reasonably necessary to determine all amounts payable to or reimbursable
by MEL under this Agreement (collectively, the “Records”).  Distributor shall
keep and maintain complete and true books and other records containing data in
sufficient detail reasonably necessary to determine all amounts payable to or
reimbursable by MEL under this Agreement.  MEL shall have the right, at its own
expense, on sixty (60) days prior written notice to have such books and records
and the Records (and all reasonably related work papers and other reasonable
information and documents necessary for any determination under this Agreement
or other related agreements) kept by Distributor examined once per Calendar
Quarter by a public accounting firm appointed by MEL to verify the completeness
and accuracy of the Records.

 

36.           TUPE:

 

a.             This Section 36 applies to the extent that the provisions of the
Transfer of Undertakings (Protection of Employment) Regulations 2006 (or any
equivalent legislation in the Territory which is derived from the Acquired
Rights Directive (Directive 77/187 as amended by Directive 98/50/EC and
consolidated in 2001/23/EC (the “Regulations”) apply in respect of those MEL
employees (or those of its distributors/sub-contractors other than Distributor)
working exclusively on the sales and marketing of the Products immediately prior
to the Effective Date or in respect of those employees of the Distributor or any
sub-distributor working exclusively on the sales and marketing of the Products
immediately prior to the date of termination or expiry of this Agreement (the
“Employees”).

 

b.             Subject to the provisions of clause 36(c), (d) and (e) below MEL
shall indemnify Distributor from and against all losses, costs, liabilities,
expenses (including reasonable legal fees and disbursements), actions,
proceedings, claims and demands (“Losses”) arising out of or in connection with:

 

(i).           any claim by any Employee (or representative on the Employee’s
behalf) for any remedy including but not limited to any breach of contract,
unfair dismissal, redundancy, statutory redundancy, equal pay,

 

21

--------------------------------------------------------------------------------


 

unlawful discrimination, unlawful deduction from wages, a protective award, an
award under the National Minimum Wage Act 1998 or the Working Time Regulations
1998 or for breach of statutory duty or of any other nature as a result of
anything done or omitted to be done by MEL (or its distributors/sub-contractors
other than Distributor) in relation to their employment or termination of such
employment prior to the Effective Date;

 

(ii).          any claim by any person (other than an Employee) who asserts that
his rights and liabilities as a result of his employment with MEL or its
distributors/sub-contractors (other than Distributor)  (or the termination of
such employment) whether before or after the Effective Date transfer to
Distributor arising solely under the Regulations;

 

(iii).         any failure by MEL (or those of its distributors/sub-contractors
other than Distributor) to comply with their obligations under the Regulations,
including but not limited to its obligations to inform and consult with the
Employees in relation to the transfer of the sales and marketing services for
the Products;

 

c.             In the event that the Regulations are deemed or alleged to apply
to transfer the employment of any person (other than an Employee) from MEL (or
its distributors/sub-contractors other than Distributor) to Distributor at any
time, Distributor shall have the right to terminate such employment with
immediate effect and MEL shall indemnify Distributor and keep Distributor
indemnified against all Losses arising out of such employment or termination of
such employment subject to such termination of employment being carried out in
accordance with the lawful and reasonable directions of MEL.

 

d.             In the event that either (i) Distributor informs MEL before the
Effective Date that it does not require the services of any or all of the
Employees or (ii) MEL informs Distributor before the Effective Date that it
wishes to retain all or any of the Employees, then MEL shall be fully
responsible for those Employees  (even if the Regulations are alleged to apply)
and Distributor shall have the right to terminate such Employees’ employment
with immediate effect (should the Regulations be alleged to apply) and MEL shall
indemnify Distributor and keep Distributor indemnified against all Losses
arising out of such employment or termination of such employment (including any
protective award) subject to such termination of employment being carried out in
accordance with the lawful and reasonable directions of MEL.

 

e.             In the event that Distributor informs MEL within three (3) months
of the Effective Date that it does not require the services of any or all of the
Employees, then Distributor shall have the right to terminate such Employees’
employment with immediate effect and MEL shall indemnify Distributor and keep
Distributor indemnified against all Losses arising out of such employment from
the Effective Date and/or arising out of the termination of such employment
(including any protective award) subject to such termination of employment being
carried out in accordance with the lawful and reasonable directions of MEL.

 

f.              Subject to the provisions of clause 36(b), (c), (d) and
(e) above, Distributor shall indemnify MEL from and against all losses, costs,
liabilities, expenses (including reasonable legal fees and disbursements),
actions, proceedings, claims and demands (“Losses”) arising out of or in
connection with:

 

(i).           any claim by any Employee (or representative on the Employee’s
behalf) for any remedy including but not limited to any breach of contract,
unfair dismissal, redundancy, statutory redundancy, equal pay, unlawful
discrimination, unlawful deduction from wages, a protective award, an award
under the National Minimum Wage Act 1998 or the Working Time Regulations 1998 or
for breach of statutory duty or of any other nature as a result of anything done
or omitted to be done by Distributor or any sub-distributor in relation to their
employment or termination of such employment after the Effective Date but prior
to the date of termination or expiry of this Agreement;

 

(ii).          any claim by any person (other than an Employee) who asserts that
his rights and liabilities as a result of his employment with Distributor or its
sub-distributor (or the termination of such employment)

 

22

--------------------------------------------------------------------------------


 

whether before or after the date of termination or expiry of this Agreement
transfer to MEL or its distributors arising solely under the Regulations;

 

(iii).         any failure by Distributor or its sub-distributors to comply with
its or their obligations under the Regulations, including but not limited to its
obligations to inform and consult with the Employees in relation to the transfer
of the sales and marketing services for the Products;

 

g.             In the event that the Regulations are deemed or alleged to apply
to transfer the employment of any person (other than an Employee) from
Distributor or its sub-distributor to MEL or another of its distributors at any
time, MEL or its distributors shall have the right to terminate such employment
with immediate effect and Distributor shall indemnify MEL and keep MEL
indemnified against all Losses arising out of such employment or termination of
such employment subject to such termination of employment being carried out in
accordance with the lawful and reasonable directions of Distributor.

 

h.             In the event that either (i) MEL informs Distributor before the
date of termination or expiry of this Agreement that it or its distributors do
not require the services of any or all of the Employees or (ii) Distributor
informs MEL before the date of termination or expiry of this Agreement that it
wishes to retain all or any of the Employees, then Distributor shall be fully
responsible for those Employees (even if the Regulations are alleged to apply)
and MEL or its distributors shall have the right to terminate such Employees’
employment with immediate effect (should the Regulations be alleged to apply)
and Distributor shall indemnify MEL and keep MEL indemnified against all Losses
arising out of such employment or termination of such employment (including any
protective award) subject to such termination of employment being carried out in
accordance with the lawful and reasonable directions of Distributor.

 

i.              In the event that MEL informs Distributor within three
(3) months of the date of termination or expiry of this Agreement that it or its
distributors do not require the services of any or all of the Employees, then
MEL or its distributors shall have the right to terminate such Employees’
employment with immediate effect and Distributor shall indemnify MEL and keep
MEL indemnified against all Losses arising out of such employment from the
Effective Date and/or arising out of the termination of such employment
(including any protective award) subject to such termination of employment being
carried out in accordance with the lawful and reasonable directions of
Distributor.

 

37.           Publicity. MEL and Distributor each agree that the initial public,
written announcements regarding the execution of this Agreement and the subject
matter addressed herein shall be coordinated between the parties prior to
release.  Thereafter, each party agrees to use commercially reasonable efforts
to consult with the other party regarding any public, written announcement which
a party reasonably anticipates would be materially prejudicial to the other
party.  Nothing provided herein, however, will prevent either party from
(a) making and continuing to make any statements or other disclosures it deems
required, prudent or desirable under applicable Federal or State Security Laws
(including without limitation the rules, regulations and directives of the
Securities and Exchange Commission) and/or such party’s customary business
practices, or (b) engaging in oral discussions or oral or written presentations
with actual or prospective investors or analysts regarding the subject matter of
this Agreement, provided no confidential information is disclosed.  If a party
breaches this Section 37 it shall have a seven (7) day period in which to cure
its breach after written notice from the other party.  A breach of this
Section 37 shall not entitle a party to damages or to terminate this Agreement.

 

38.           Ethical Standards.

 

                a.  Distributor and each of its sub-distributors will comply
with the United States Foreign Corrupt Practice Act and without derogating from
the generality of the foregoing, will not have its directors, officers or
employees, directly or indirectly, offer, promise or pay any bribes or other
improper payments for the purposes of promoting and/or selling Products to any
individual, corporation, government official or agency or other entity.  No
gift, benefit or contribution in any way related to MEL or the promotion and/or
sale of Products will be made to

 

23

--------------------------------------------------------------------------------


 

political or public officials or candidates for public office or to political
organizations, regardless of whether such contributions are permitted by local
laws.

 

b.  MEL will comply with the United States Foreign Corrupt Practice Act and
without derogating from the generality of the foregoing, will not have its
directors, officers or employees, directly or indirectly, offer, promise or pay
any bribes or other improper payments for the purposes of promoting and/or
selling Products to any individual, corporation, government official or agency
or other entity.  No gift, benefit or contribution in any way related to
Distributor or the promotion and/or sale of Products will be made to political
or public officials or candidates for public office or to political
organizations, regardless of whether such contributions are permitted by local
laws.

 

39.           Controlling Language.        This Agreement is in the English
language only, which will be controlling in all respects. No translation, if
any, of this Agreement into any other language will be of any force of effect in
the interpretation of this Agreement or in a determination of the intent of
either party hereto.

 

40.           Notices.  All notices or other communications required or
permitted to be given to a party to this Agreement shall be in writing and shall
be personally delivered, sent by certified mail, postage prepaid, return receipt
requested, or sent by an overnight express courier service that provides written
confirmation of delivery, to such party at the following respective address:

 

If to HBC and MEL:

 

 

 

 

 

 

 

Tauranga Ltd.

 

 

c/o Mason Hayes & Curran

 

 

South Bank House, Barrow Street, Dublin 4, Ireland

 

 

Attention: Tony Burke

 

 

Telecopy:+353-1-614-5001

 

 

 

And:

 

 

 

 

 

 

 

Hansen Beverage Company

 

 

550 Monica Circle, Suite 201

 

 

Corona, California 92880

 

 

Attention: Chief Executive Officer

 

 

Telecopy: (951) 739-6210

 

 

 

with a copy to:

 

 

 

 

 

Solomon Ward Seidenwurm & Smith LLP

 

 

401 B Street, Suite 1200

 

 

San Diego, California 92101

 

 

Attention: Norman L. Smith, Esq.

 

 

Telecopy: (619) 231-4755

 

 

 

If to Distributor:

 

 

 

 

 

 

 

Coca-Cola Enterprises Inc.

 

 

2500 Windy Ridge Parkway

 

 

Atlanta, Georgia 30339

 

 

Attention: Chief Financial Officer

 

 

Telecopy: (770) 989-3784

 

24

--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

 

 

Coca-Cola Enterprises Inc.

 

 

2500 Windy Ridge Parkway

 

 

Atlanta, Georgia 30339

 

 

Attention: General Counsel

 

 

Telecopy: (770) 989-3784

 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section.  Any
party to this Agreement may give a notice of a change of its address to the
other party to this Agreement.

 

41.           Further Assurances.  Each party to this Agreement will execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

42.            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one document.

 

43.           Confidentiality.  During the Term, each party shall maintain in
strict confidence all commercial information disclosed by the other party (which
obligations shall expressly survive termination of this Agreement for any
reason); provided however that such commercial information shall not include any
information which (a) is in the public domain except through any intentional or
negligent act or omission of the non-disclosing party (or any agent, employee,
shareholder, director, officer, or independent contractor of or retained by such
other party or any of its affiliates, (b) can be shown by clear and convincing
tangible evidence to have been in the possession of the non-disclosing party
prior to disclosure by the disclosing party, (c) is legally and properly
provided to the non-disclosing party without restriction by an independent third
party that is under no obligation of confidentiality to the disclosing party and
that did not obtain such information in any illegal or improper manner or
otherwise in violation of any agreement with the disclosing party, (d) is
disclosed without any restrictions of any kind by the disclosing party to third
parties on a regular basis without any measures being taken, whether explicitly
or implicitly, by the disclosing party to protect the confidentiality of such
information, or (e) is independently generated by any employee or independent
contractor of or retained by the non-disclosing party, and such employee or
independent contractor has no knowledge of any of such commercial information.

 

(Signature page/s follows.)

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

TAURANGA LTD

 

COCA-COLA ENTERPRISES INC.

 

 

 

By:

 /s/ Rodney Sacks

 

By:

 /s/ William W. Douglass III

Name: Rodney Sacks

 

Name:

 William W. Douglass III

Its: Director

 

Its:

EVP & Client Financial Officer

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A
Monster Energy International Distribution Agreement

 

INITIAL PRODUCT LIST

 

Category (500 milliliter cans, 500 milliliter bottles and 250 milliliter cans)

 

 

 

 

 

 

 

MONSTER

 

X

 

 

 

 

 

MONSTER LO CARB

 

X

 

 

 

 

 

MONSTER RIPPER

 

X

 

 

 

 

 

MONSTER EXPORT

 

X

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B
Monster Energy International Distribution Agreement

 

THE TERRITORY

 

Great Britain and the Isle of Man

 

France

 

Monaco

 

The Netherlands

 

Luxembourg

 

28

--------------------------------------------------------------------------------


 

EXHIBIT B
Monster Energy International Distribution Agreement

 

INITIAL SUB-DISTRIBUTORS

 

Country

 

Sub-Distributors

Great Britain and the Isle of Man

 

Coca-Cola Enterprises Ltd.

France

 

Coca-Cola Entreprise SAS

Monaco

 

Coca-Cola Entreprise SAS

The Netherlands

 

Coca-Cola Enterprises Nederland BV

Luxembourg

 

Soutirages Luxembourgeois SARL

 

29

--------------------------------------------------------------------------------


 

EXHIBIT C
Monster Energy International Distribution Agreement

 

THE ACCOUNTS

 

Account Type

 

The Distributor’s
Accounts
Exclusive ***, ****

 

The Distributor’s
Accounts
Non-Exclusive***, ****

 

Accounts
Reserved for MEL ***,
****

 

Convenience Stores

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chain Convenience Stores

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deli’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Independent Grocery

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chain Grocery

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mass Merchandisers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drug Stores

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schools

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hospitals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Health Food Stores

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for the Continental United States
(“CONUS”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for Outside the Continental United
States (“OCONUS”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Military – Morale, Welfare & Recreation (i.e. including but not limited to
bowling alleys, golf courses, officers clubs, etc.) for both CONUS & OCONUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Military – all others including, but not limited to, DeCA, Ships-A-Float,
Troop Feeding for both CONUS & OCONUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marine Foods Service (e.g. cruise ships, service ships, and oil rigs)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***

 

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

****

 

Delineations of exclusivity for accounts have been redacted.

 

30

--------------------------------------------------------------------------------


 

Account Type

 

The Distributor’s
Accounts
Exclusive ***, ****

 

The Distributor’s
Accounts
Non-Exclusive***, ****

 

Accounts
Reserved for MEL ***,
****

 

Alcoholic Lic. On-Premise*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Sports Retailers non beverage outlets (i.e. including but not limited to
extreme sports retailers, motorcycle dealers and resellers, and all similar
retailers and distributors servicing such sports retailers)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Club Stores

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All other accounts not falling within the descriptions listed above.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*  “Alcoholic Licensed On-Premise Accounts” means accounts licensed by
applicable governmental authority to sell alcoholic beverages for on-premise
consumption.

 

 

 

MEL Initials:

 

 

 

 

Distributor Initials:

 

 

 

***

 

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

****

 

Delineations of exclusivity for accounts have been redacted.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT D
Monster Energy International Distribution Agreement

 

THE TRADEMARKS

 

HANSEN’S

 

HANSEN’S NATURAL

 

MONSTER ENERGY

 

MONSTER

 

[g258171ks07i001.jpg]

[g258171ks07i001.jpg] MONSTER

[g258171ks07i001.jpg] MONSTER ENERGY

 

UNLEASH THE BEAST

 

MONSTER LO CARB

 

MONSTER RIPPER

 

MONSTER EXPORT

 

32

--------------------------------------------------------------------------------


 

EXHIBIT E
Monster Energy International Distribution Agreement

 

COMPETING PRODUCTS

 

During the term of this Agreement, Distributor shall not market, sell or
distribute in the Territory Energy Drink/s (the “Competing Products”), or
product/s likely to be confused with, any of the Products, except that
Distributor may market, sell and distribute in the Territory Competing Products
that ***.

 

--------------------------------------------------------------------------------

***             Portions hereof have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment in accordance with Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

33

--------------------------------------------------------------------------------